Citation Nr: 1823184	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-11 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 to October 2000, and from December 2002 to February 2004. His service included a tour in Iraq.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision of a Department of Veterans' Affairs (VA) Regional Office that denied service connection for OSA.

The Veteran testified at a Board Hearing via video conference in February 2013 with the undersigned sitting at the Board's Central Office in Washington, DC, and the Veteran sitting at the local RO. A transcript of the hearing testimony is associated with the claims file.

In April 2014, January 2017, and November 2017, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.


FINDING OF FACT

The weight of the evidence of record is against a finding that the Veteran's OSA is due to or chronically worsened by a service-connected disability.


CONCLUSION OF LAW

The requirements for entitlement to service connection for OSA as secondary to service-connected PTSD have not been met. 38 U.S.C. §§ 1110, 1154, 5107(b) (West 2012); 38 C.F.R. §§ 3.159, 3.310.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Via a March 2009 letter, VA provided the Veteran with notice. Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file. During previous reviews of this appeal, the Veteran's representative initially asserted that the VA examiner did not consider certain medical literature that supported the Veteran's claim; then on two subsequent occasions, asserted that the AOJ did not comply with the Board's remand. The most recent Board remand addressed and resolved all areas to which the representative objected; and, the most recent Appellate Brief reflects no assertions of failure to comply with a remand or other errors. Otherwise, neither the Veteran nor his representative asserts that there are additional records to obtain. As such, the Board will proceed to the merits of the appeal.

Applicable Legal Standards

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected. 38 C.F.R. § 3.310. Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown. Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology. See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

At the outset, the Board notes that the evidence fails to support, and the Veteran does not assert, a direct relationship between his OSA and active service.  Rather, the contention at issue is whether the currently diagnosed OSA has been caused or aggravated by service-connected PTSD.  Therefore, the remainder of the discussion will focus on secondary service connection. 

Service connection is in effect for PTSD, and the Veteran was diagnosed with OSA via a May 2009 sleep study. See 05/06/2009 Rating Decision-Narrative; 06/30/2009 Medical Treatment-Non-Government Facility. Hence, the first two Wallin elements are shown by the evidence of record; and, the sole issue for resolution is whether there either is a causative or aggravating link between the two.

An August 2008 VA outpatient entry suggests that the Veteran had approached his mental health treatment providers about the potential connection between his OSA and PTSD. His treating psychiatrist, S.E.B-F, M.D., advised him that she had no knowledge of any relationship or link between OSA and PTSD. (03/25/2011 Medical Treatment-Government Facility, p. 18). One of the Veteran's primary care providers, T.S., M.D., however, opined that the Veteran's OSA was directly related to his PTSD, and that it was aggravated by the PTSD. Further, Dr. S noted that he had accessed several studies showing an association between OSA and PTSD. (10/06/2009 Third Party Correspondence)

The December 2009 VA examination report reflects that examination revealed no respiratory abnormality, to include a chest x-ray that was read as within normal limits. As for any linkage between the Veteran's OSA and PTSD, the examiner opined that it was not at least as likely as not that it was caused by or aggravated by the PTSD, as the Veteran's OSA was related to his obesity and poor pulmonary mechanics. (12/10/2009 VA Examination)

In his NOD (03/03/2010 Third Party Correspondence), the Veteran asserted that the examiner at the December 2009 examination did not reference or discuss the articles that supported his claim. At the Board hearing, the Veteran's representative asserted that he had researched a number of articles that supported a direct correlation between OSA and PTSD. (03/08/2013 Hearing Testimony, p. 5) Hence, as noted in the discussion of VCAA compliance, the Board remanded for additional development.

An August 2014 examination report reflects that the examiner reviewed all of the Veteran's records and opined that it was not at least as likely as not that his OSA was caused by the PTSD. The examiner noted that he reviewed the referenced articles and opined that they did not reveal compelling evidence that PTSD causes OSA. The examiner observed that the mere existence of Veterans with both conditions without controlled studies nor studies of control groups is inadequate to establish such a link. The examiner noted further that it was well established that OSA is associated with being overweight; and, the examiner opined that the Veteran's OSA was most likely due to his overweight condition.  The examiner found no compelling evidence to suggest that his OSA is caused by his PTSD. (08/25/2014 C&P Exam, 1st Entry)

In a separate report, a VA psychiatrist, S.N.J., M.D., reviewed the Veteran's file and reached a similar result. She opined that it was not at least as likely as not that his OSA was caused by the PTSD. She noted that the articles submitted by the Veteran did not provide compelling evidence to support the assertion of a linkage. She opined further that OSA is caused by repetitive collapse of the upper airway during sleep. It was additionally found that the veteran's OSA is most likely related to his obesity. (08/25/2014 C&P Exam, 3rd Entry)

Upon review of the returned appeal, the Board noted that the examiners did not address whether the Veteran's PTSD chronically worsened his OSA. Hence, the Board again remanded the appeal. (01/12/2017 Board Decision) On remand, a VA examiner reviewed the Veteran's claims file and opined that it was not at least as likely as not that his OSA was aggravated by his PTSD. The examiner noted that OSA is the result of an anatomical blockage of the upper airway such as large tonsils or a large neck due to a large body habitus. Further, there is no credible scientific or medical evidence that could support the Veteran's claim. (02/06/2017 C&P Exam, 1st Entry, p. 3)

Following the January 2017 remand, the Veteran's representative asserted that the remand directives were not fully complied with. Specifically, neither of the examiners who initially reviewed the claims file did so during the remand, nor was there evidence that they were unavailable; and, a psychiatrist did not review the file as was initially the case. (09/05/2017 Appellate Brief) Thus, the Board again remanded the file. (11/01/2017 Board Decision)

A December 2017 examination report reflects that neither of the 2014 examiners was available to again review the claims file. The examiner who reviewed the file, K.A.A., M.D., opined that there was no medical evidence that the Veteran's OSA was caused by or permanently aggravated by his PTSD, as they are separate and distinct conditions. The examiner noted further that, while there is statistical information in the literature that there may be an association between OSA and PTSD, there is no medical evidence that PTSD can be causative of or can permanently aggravate OSA. There is no pathophysiologic mechanism known that would support the concept that PTSD could cause or permanently aggravate the condition of OSA beyond its natural progression. The examiner opined that the Veteran's OSA was most likely due to his obesity as well as risk factors of age and male gender. (12/22/2017 C&P Exam, 1st Entry p. 3) A substitute VA psychiatrist, K.D.N., M.D., also reviewed the Veteran's claims file and noted that the articles referenced by the Veteran note an association between PTSD and OSA; however, there is no medical evidence that supports that PTSD causes or aggravates OSA. The psychiatrist opined that the medical evidence supports that OSA is caused by structural abnormalities in a person. As a result, she opined that it was not at least as likely as not that the Veteran's PTSD chronically worsened his OSA. (12/22/2017 C&P Exam, 2nd Entry p. 2)

The Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds that the weight of the evidence is against a finding of service connection here. The nexus opinion provided by Dr. T.S. noted several articles, but they were not cited and their details were not discussed. In contrast, the VA examiner who prepared the August 2014 examination report noted that the instances noted in the articles were not supported by controlled studies of control groups. Hence, the articles noted only a statistical possibility rather than valid medical evidence. This was essentially the same position taken by the other VA examiners who reviewed the claims file, including the last psychiatrist, Dr. J.

Treatise evidence must discuss generic relationships with a degree of certainty such that under the facts of a particular case there is at least a plausible causality based on objective facts. See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)). In the Veteran's case, while Dr. T.S. opined positively in the Veteran's case, no rationale was provided in support of such conclusion. The VA examiners, however, reviewed the referenced medical articles and opined that they were not persuasive as to whether an acquired mental disorder chronically worsens what is a respiratory disorder. Further, the VA examiners also addressed the Veteran's individual case and opined that his OSA is most likely due to his body habitus, his gender, and his age. Dr. A also noted several studies that supported that finding. See 12/22/2017 C&P Exam, 1st Entry p. 3. Thus, the Board finds the opinions of the VA examiners, other than Dr. T.S., are highly probative on the issue and attaches significant weight to them. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the most recent appellate brief, the Veteran's representative asserts that the Veteran gave credible and persuasive hearing testimony that supported his case, and that such is evidence which the Board must consider. (03/01/2018 Appellate Brief) The representative is correct that the Board must consider an appellant's testimony. In this case, however, the Veteran's and his wife's testimony was only to the effect that they believed that his symptoms started after his return from Iraq. While that testimony is probative on the issue of onset of symptoms, it does not establish that the symptoms were in fact due to OSA. The STRs reflect that in his post-deployment assessments and his medical assessments, that the Veteran noted issues of anxiety and difficulty sleeping. Military medical authorities noted the absence of any respiratory problems, including sleep apnea, and attributed the Veteran's reported symptoms to anxiety. See 04/01/2008 STR-Medical, 1st Entry, p. 32; STRs, 2nd Entry, p. 3, 6, 11, 19, 24.

The Board finds that, while the evidence of record shows the presence of the first 2 Wallin elements, the preponderance of the evidence is against a finding that the third, and critical, Wallin element is present, a causative or aggravating link between the Veteran's OSA and his PTSD. Hence, the Board must deny the claim. 38 C.F.R. § 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application. Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to service connection for OSA, to include as secondary to service-connected PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


